Citation Nr: 0923939	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 
percent for a service-connected right knee.

3.  Entitlement to a disability rating in excess of 20 
percent for a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1994.  Service in Southwest Asia is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

Procedural history

The Veteran initially claimed entitlement to service 
connection for knee disabilities in a May 2002 claim which 
was denied in a March 2003 rating decision.  The Veteran 
disagreed and perfected an appeal.  In an October 2004 rating 
decision, the RO granted service connection for bilateral 
knee disabilities evaluating each disability as 10 percent 
disabling effective May 30, 2002.  In an April 2005 
submission the Veteran contended that his knee disabilities 
were worse than acknowledged by VA.  In a November 2005 
rating decision, the RO evaluated each knee disability as 20 
percent disabling effective April 11, 2005.  The Veteran 
disagreed with the evaluations contending that he was 
entitled to a disability rating in excess of 20 percent and 
perfected an appeal.  In a November 2006 rating decision, the 
RO granted 100 percent disability for hospitalization for the 
Veteran's right knee disability effective from February 16, 
2006, to March 31, 2006, and 20 percent disabling effective 
April 1, 2006.

The Veteran's November 2005 claim for service connection for 
PTSD was denied in a November 2006 rating decision.  The 
Veteran disagreed and perfected an appeal.

The Veteran and his representative presented evidence and 
testimony at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ).  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

Issue not on appeal

The Veteran had also claimed entitlement to total disability 
due to individual unemployability (TDIU) and the RO had 
denied the claim in the November 2006 rating decision.  The 
Veteran disagreed and filed a timely appeal.  However, in a 
September 2008 submission, the Veteran indicated that he 
wished to withdraw the claim for TDIU.  The Veteran's 
submission was prior to the transfer of the Veteran's VA 
claims folder to the Board.  Thus, under 38 C.F.R. § 20.204 
(2008), the Veteran's TDIU claim is considered withdrawn when 
the notice of withdrawal was received by VA.  For those 
reasons, the claim for TDIU is no longer in appellate status 
and will be addressed no further herein.

The issues of entitlement to disability ratings in excess of 
20 percent disabling for service connected right and left 
knee disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the competent medical evidence of record 
supports a conclusion that the Veteran has no diagnosis of 
PTSD pursuant to the criteria of DSM-IV.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has been diagnosed with PTSD and 
that it was caused by traumatic events he experienced while 
in combat during the Persian Gulf War.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the Veteran letters dated January 
2003 and April 2005 letters which informed the Veteran of 
what was required to substantiate a claim for service 
connection.  Specifically, the letters informed the Veteran 
that the evidence must show a current disability, an injury 
or event during service, and medical evidence establishing a 
nexus between the in-service injury or event and the current 
disability.  Finally, in letters dated March and April 2006, 
the Veteran was informed how VA determines a disability 
rating and an effective date.  The Board notes that the March 
and April 2006 letters were in compliance with the 
requirements stated in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In addition, the letters notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

All notice was provided prior the date of the last 
adjudication of the Veteran's claim in June 2008.  Thus, the 
Veteran had a meaningful opportunity to participate in the 
adjudication of his claim.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

In this case, the Board observes that the RO obtained the 
Veteran's service treatment records, private medical records 
identified by the Veteran and VA treatment records, and that 
the Veteran was provided medical examinations pertaining to 
his claim, including in October 2006 and June and October 
2008.  The Board notes that the Veteran sought and received a 
new VA psychological examination regarding his PTSD claim 
after he provided a diagnosis of PTSD.

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran and 
his representative presented evidence and testimony at a 
videoconference hearing in May 2009 before the undersigned 
VLJ.  The Board will proceed to a decision on the merits.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor. 
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

Analysis

The Veteran contends that he suffers from PTSD.  Essentially 
he claims that he served in the Persian Gulf War as a tank 
platoon sergeant during the months leading up to and during 
the invasion of Kuwait.  He has stated that he was involved 
in an operation to clear Iraqi fortifications manned by very 
young and old Iraqi soldiers.  This event, he claims, is the 
cause of his PTSD.

As noted above, the first element of service connection is 
evidence of a current disability.  See Hickson supra.  A 
"current disability" means a disability shown by competent 
medical evidence to exist. See Chelte supra.  Under § 
3.304(f), service connection for PTSD requires medical 
evidence diagnosing the condition in conformance with DSM IV, 
section 309.81.  As discussed below, the Board finds that the 
medical evidence of record does not satisfy the first Hickson 
element and that the Veteran's claim fails for that reason.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability. In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence. See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). The Court instructed that the Board 
should assess the probative value of medical opinion evidence 
by examining the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches. See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

The record includes a March 2007 report of Dr. N.P., M.D., 
who diagnosed the Veteran with "PTSD, Depression NOS [not 
otherwise specified]."  Dr. N.P. reports that the Veteran 
stated that his wife complained that the Veteran was being 
"hateful and mean" after he returned from the Gulf War in 
1991, and that this behavior was the cause for his wife 
leaving him.  Dr. N.P. also stated that the Veteran said that 
he had no emotional attachment, that he was depressed and 
"jumpy," had interrupted sleep and had been withdrawn.  The 
Veteran told Dr. N.P. that his second marriage was at the 
point of divorce, and that the Veteran "has flashbacks to 
his service in the desert."  The examiner noted that the 
Veteran had had several jobs after discharge, but did not 
state the reason for the changes in employment.  Based on 
these facts, Dr. N.P. diagnosed the Veteran with PTSD, 
conclusively stating that the Veteran "is very significantly 
depressed and that he has clear signs of PTSD."  There is 
nothing in the record to suggest that Dr. N.P. reviewed the 
Veteran's VA claims folder before rendering his diagnosis.  
Dr. N.P. did not attribute the Veteran's PTSD to any specific 
stressor event.


On the other hand, the record also includes three VA 
examination reports which conclude that the Veteran does not 
meet the DSM-IV criteria of PTSD.  All three examiners 
reviewed the Veteran's VA claims folder prior to rendering 
their medical opinions.  The first examination report is 
dated December 2004.  The examiner, P.H., Psy.D., noted that 
the Veteran did not meet the full criteria for a diagnosis of 
major depression and diagnosed the Veteran with chronic 
dysthymia.  The examiner noted that the Veteran reported 
having completed two years of technical training and 
achieving a certification for being an electrician and 
heating and air-conditioning repairman.  The examiner stated 
that the Veteran had several jobs after graduating, but did 
not report that he left the jobs because of his inability to 
get along with people.  

The second VA examination is dated October 2006.  With regard 
to the criteria pertinent to a PTSD diagnosis, the examiner 
stated that the Veteran "does not endorse any traumatic 
exposure; therefore, change in psychological functional 
status or quality of life since that exposure is moot."  
Notably, the examiner reported that the reason for his 
divorce was his ex-wife's infidelity during the period when 
he was in Southwest Asia.  The examiner also stated that the 
Veteran was questioned in several ways regarding traumatic 
events he experienced during service, and that the Veteran 
responded that "[N]one of it really bothers me, it's just 
time spent."  Nothing was said regarding any specific event.  
The examiner diagnosed the Veteran with "depressive disorder 
not otherwise specified," and found that the Veteran did not 
meet the criteria for a diagnosis of PTSD.

The third VA examination is dated April 2008.  The examiner, 
E.H., M.D., stated that the Veteran reported "lot of 
flashbacks with clearing foxholes in the desert, pull enemy 
out of foxholes and was because the infantry forgot to clear 
everything out."  In response to several lines of 
questioning regarding how the events he experienced in combat 
were traumatic, the Veteran told the examiner that he felt 
abandoned by the Army after he left Southwest Asia.  The 
Veteran stated that he had sleeping problems and mood swings.  
The Veteran stated that he had to control his temper in 
employment situations, but did not state that his inability 
to control his temper was the reason for job changes.  With 
regard to DSM-IV criteria for a PTSD diagnosis, the examiner 
stated that the Veteran denied "suicidality, homicidality 
and auditory or visual hallucinations and paranoia;" the 
Veteran denied "significant symptoms of panic or any 
impaired impulse control;" the Veteran "did not endorse any 
decreased interest;" the Veteran denied helplessness or 
hopelessness; and the Veteran could "focus on work."  The 
examiner further found that the Veteran did not meet the 
criteria for a diagnosis of PTSD, noting that he continued to 
work and that there "really is not the avoidance of stimuli 
associated with the trauma."  The examiner also stated that 
the Veteran does not "avoid activities, places or people 
that arouse recollections of the trauma;" the Veteran "does 
not have an inability to recall the trauma;" the Veteran 
"does not have an inability to recall the trauma;" and the 
Veteran does not have "a sense of foreshortened future."  
The examiner stated that "the only [PTSD] avoidance symptom 
that the [Veteran] affirmed was a diminished interest in 
significant activities."  However, the examiner found that 
such affirmation was discounted by the facts that the Veteran 
continues to work on a regular basis and participates in 
several leisure activities.  Lastly, the examiner attributed 
the irritability to the Veteran's dysthymia.  The Board notes 
that in a July 2008 opinion, Dr. E.H. attributed the 
Veteran's dysthymia to the Veteran's service-connected 
fibromyalgia. 

Finally, the Board has considered the Veteran's wife's 
statement dated December 2006, and that the December 2004 VA 
examiner noted that the Veteran stated that his wife was a 
registered nurse [RN].  The wife's statement contains 
reiterations of the information her husband told her 
regarding his time in Southwest Asia.  She stated that her 
husband is still "jumpy and touchy," and that the Veteran 
does not want "anyone to come up to his back and try to hug 
or kiss him."  She also stated the Veteran has trouble 
sleeping and "stays emotionally detached from daily 
activities."  She also states that the Veteran "sometimes 
has trouble breathing and has night sweats and he says his 
heart feels like it is racing."  She concludes that after 
spending 6 years with the Veteran she believes that he 
suffers from PTSD.

After review of the entire record, the Board finds that there 
is no competent medical diagnosis of PTSD.  Dr. N.P.'s 
diagnosis is outweighed by the VA examiners' diagnoses 
because it is based on facts that are inconsistent with the 
record and it does not describe what traumatic event 
underlies the diagnosis or how it affects the Veteran.  
Factually, the Veteran's many job changes have never been 
attributed to his inability to get along with people and Dr. 
N.P. simply implies that the job changes are a symptom of 
PTSD.  There was no consideration of the fact that the 
Veteran's first wife may have left because of infidelity.  
There was nothing in the record that suggests that Dr. N.P. 
reviewed the Veteran's VA claims folder, whereas each VA 
examiner reviewed the folder before rendering an opinion.  
There was no discussion of the elements of PTSD, but only a 
relatively conclusory opinion stating that the Veteran has 
PTSD.  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion." See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Here, Dr. N.P. does not 
assess several crucial factors which were assessed by VA 
examiners, nor does Dr. N.P. assess whether, as found by Dr. 
E.H., the Veteran's irritability is due to his depression or 
dysthymia, or compounded by the Veteran's diagnosed 
fibromyalgia.

The Board also finds that Dr. N.P.'s diagnosis is outweighed 
by the three VA examiner's determination that the Veteran's 
symptomatology does not meet the criteria of a PTSD diagnosis 
pursuant to DSM-IV.  In the VA examiners' reports, factual 
detail is provided from which the Board can conclude that the 
Veteran does not meet such criteria.  Specifically, as 
detailed in Dr. E.H.'s April 2008 report, the Veteran does 
not avoid stimuli related to the traumatic event he 
described; he continues to work and function in a work 
environment; and he continues to be involved in social and 
leisure activities.  No such rationale is provided in Dr. 
N.P.'s report.

With regard to the Veteran's wife's assessment, the Board 
observes that as an RN, she has the expertise that an average 
lay person would not have regarding medical observations.  
However, there is nothing in the record that supports a 
conclusion that her observations should outweigh those of the 
three doctorate level VA examiners.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) [in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data].  Moreover, the symptoms she reported regarding panic 
attacks and nightmares were denied by the Veteran in the VA 
examinations, and not articulated in Dr. N.P.'s examination 
report.  For those reasons, the Board finds that the 
Veteran's wife's statement is insufficient to substantiate 
the requirements of Chelte v. Brown supra.

For those reasons, the Board finds that there is insufficient 
competent medical evidence of PTSD diagnosed in conformance 
with DSM-IV and that, therefore, the first Hickson element is 
not satisfied.  The claim fails on this basis.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Reasons for remand

The Veteran seeks a disability rating in excess of 20 percent 
disabling for each service-connected knee disability.  He 
contends that his knee symptomatology supports a finding of 
60 percent disabling.  See Veteran's July 2007 statement.  He 
has also contended that the VA examinations were inadequate.  
See Hearing Transcript at page 11.

Objective medical evidence of record includes x-ray evidence 
of degenerative joint disease (DJD), limited range of motion, 
edema and tenderness of both knees.  The record indicates the 
Veteran has had treatment including steroid injections to 
both knees once every three months or so, and that he is 
status post-arthroscopic surgery on both knees.  VA examiners 
have indicated the Veteran has bilateral instability, 
stiffness and weakness, but have indicated that there is no 
deformity or episodes of dislocation or subluxation of the 
Veteran's knees.  The most recent VA x-ray evidence 
pertaining to the Veteran's knees is dated May 2005.

The Veteran's private physician, Dr. M.C., has stated in a 
November 2008 statement that the Veteran is a "candidate in 
the future for a total knee replacement."  In a February 
2009 addendum to the November 2008 statement, Dr. M.C. 
stated:

An updated x-ray report revealed marked advancement 
of his [the Veteran's] arthritis.  He has bone on 
bone arthritis with osteophyte formation and 
obvious bowing/varus deformity of his knees.

No x-ray reports or other medical evidence indicated by Dr. 
M.C. is of record.

It appears that there is new medical evidence which could 
establish that the Veteran's knees have substantially 
deteriorated since the May 2005 x-rays were provided.  
Moreover, the new evidence may require that the Veteran's 
bilateral knee disabilities be assessed under different 
diagnostic code criteria than has previously been assessed.  

Moreover, the Veteran has reported substantial instability of 
both knees, but particularly the right knee.  He has 
reported, according to the October 2008 VA examination, at 
least daily episodes of locking.  It is unclear whether both 
knees habitually lock or whether it is one knee.  The Board 
further notes that although the VA examiner reported no 
instability was presented during the examination, there are 
no test results to substantiate the findings.  

In sum, the Board finds that the newly submitted evidence 
raises medical questions that must be assessed by a medical 
professional, and further finds that the medical record does 
not adequately describe the Veteran's current condition. Such 
a description is necessary for proper and fair adjudication 
of the veteran's claim for an increased disability rating. 
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty 
to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].



Accordingly, the case is REMANDED for the following action:

1. VA should contact the Veteran in 
writing and request that he identify for 
VA to obtain or provide any treatment 
records regarding his knee condition, 
including the results of x-rays, which are 
not already associated with the Veteran's 
VA claims folder.  Any such records 
obtained should be associated with the 
Veteran's VA claims folder.

2.  The Veteran should be accorded a VA 
medical examination by an appropriate 
medical practitioner who should determine 
the nature and extent of the Veteran's 
bilateral service-connected knee 
disabilities.  The examiner should 
specifically determine whether the Veteran 
presents with impairment of the tibia and 
fibula, including malunion or nonunion, or 
recurrent subluxation or lateral 
instability, or has a deformity of the 
knee joint resulting in bowing/varus or 
other condition.  The examiner's written 
report should be associated with the 
Veteran's VA claims folder.

3.  After completion of the foregoing, and 
any other development deemed necessary, 
VBA should readjudicate the Veteran's 
claims for entitlement to a disability 
rating in excess of 20 percent for service 
connected bilateral knee disabilities.  If 
the benefits sought on appeal remain 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


